DETAILED ACTION
Response to Amendment
Claims 1-7 are pending. Claim 1 is amended for grammatical reasons.
Response to Arguments
Applicant’s arguments, see pages 3-4, filed 23 May 2022, with respect to the 35 USC 103 rejections of claims 1-7 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-7 have been withdrawn. 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted above, arguments with respect to the cited references were persuasive. In particular, arguments with respect to “position of maximum bone density” and “determining directionality of the positions of maximum bone density in the plurality of layers” are persuasive. The following art is also cited as relevant, but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claim:

US 20190175278 A1: Vectors may be ranked according to the associated bone density. A selection of vectors with the highest bone density ranking can be determined for each location. The maximum/minimum bone density at points of screw entry or exit

US 6315445 B1: The pixel image may be analyzed in a number of methods but most simply, as indicated by process block 430, by defining either automatically or manually a desired region of interest within the image and making a measurement of total bone density within that region. Automated techniques may look for a local maximum or minimum of bone density or may use image recognition type techniques to locate reproducibly a particular region of the forearm or os calcis. Morphometric analysis may be applied to the image to detect bone fracture and other techniques such as texture analysis may be performed according to methods well known in the art. The results of the analyses and images so processed may be displayed by the computer 314.

US 20160310279 A1: Upon further flexion of the knee joint to approximately 20°, radius 406 is largely in contact with tibial articular surface 403, as shown in FIG. 16K. However, in some embodiments laxity within the knee joint is maintained at approximately 20° flexion such that the femoral component 53 is permitted to shift anteriorly (FIG. 16K) and posteriorly (FIG. 16L) relative to the tibial component 14. As the knee joint is further flexed, radius 406 assumes full contact with the opposing tibial articular surface 403 thereby fully constraining anterior and posterior movement within the knee jointIn this regard, one or more characteristics (actual and/or desired) of a person's bone, including, without limitation, size, shape, thickness, strength, flexibility, rigidity, contour, density, and/or any other suitable characteristic, can be measured and the prosthetic can be specifically made (e.g., via additive manufacturing or otherwise) to match, substantially match, and/or otherwise complement such characteristics. In order to tailor the prosthetic 1100 to a particular bone, the density, flexibility, rigidity, size, shape, thickness, and/or any other desired characteristic of such bone can be measured in any suitable manner. In this regard, some examples of suitable methods for measuring bone density, flexibility, rigidity, and/or any other desired characteristic include, but are not limited to, X-ray, dual energy X-ray Absorptiometry, quantitative computed tomography, peripheral quantitative computed tomography, qualitative ultrasound, ultrasound, infrasound, single photon absorptiometry, digital X-ray radiogrammetry, bone mineral density scan, single energy X-ray absorptiometry, and/or any other suitable method

US 20060161052 A1: The present invention relates to a system for reconstructing ligaments that connect to at least two bones. The invention aids the surgeon in determining the course of a replacement ligament by taking into consideration the laxities of the involved joint, as well as the geometric properties of the ligament graft, and the impingement of the bones onto the graft.Although various clinical tests for assessing knee instability exist, it is extremely difficult for the surgeon to objectively take these results into consideration when determining the optimal course of a ligament graft. In particular, the magnitudes and directions of the laxities and their interrelationships to the underlying anatomical structures can be elusive, with the combined translational and rotational motions of the knee joint. Moreover, these interrelationships may change over the course of the surgery as structures are removed and/or reconstructed.FIG. 16 shows a tibial insertion point being digitized by use of the pointer 120 and more particularly, at this point in time the system is set in a mode to determine the tunnel location and characteristics, the pointer 120 is placed on the tibial surface to select an insertion point for the tunnel. It will be noted that icons 240, 242 are highlighted. Once the two end points are selected, a simulated tunnel is displayed for the physician to observe and useful tunnel information is supplied. The physician can see if the tunnel angle is appropriate and that the tunnel is located and formed in a sufficient density of bone such that formation of the tunnel will not result in fracturing of the tibia 4.

US 6224373 B1: The simulation method of claim 1, wherein in the step (b) of setting the color map, blue is assigned to the maximum value of bone density, red is assigned to the minimum value of bone density, and green is assigned to the value of bone density corresponding to the arithmetic average between the maximum and minimum values of bone density; two spans are formed, one between blue and green and the other between green and red; and the color of a specific value of bone density is determined by linearly interpolating two end colors of the corresponding span.

US 20150148807 A1: In another embodiment, the computing device may be configured to not only identify the pixel with the lowest gray scale value, but may also verify that the gray scale values along the pixel range provide a valley shape to the graph. The valley shape provides a stronger indication that the cortical bone edge is located at the lowest point within the valley as the gray scale values transition from a dark region to a light region and back to a dark region along the pixel range. Such a valley suggests the cortical bone edge in the image resides in the valley portion of the gray scale value chart 700. In particular, as the x coordinate (704) increases in the graph 700, the gray scale intensity of pixels within the range of pixels tends to decrease to a lowest number, corresponding to a highest bone density, then increase beyond that point.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661